              Case 18-35876        Doc 28-1      Filed 04/10/19 Entered 04/10/19 16:25:04               Desc Trial
                                               loan modification Page 1 of 8



January 3, 2019




                  DAVID H CUTLER
                  CUTLER AND ASSOCIATES LTD
                  4131 MAIN ST
                  SKOKIE, IL 60076-2780




Account Number:
Property Address: 695 MARCELLA ROAD
                  DES PLAINES, IL 60016




Because our records indicate that your lien may be subject to Bankruptcy, please read the following:

        Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, is sending this to
        you to provide information regarding the lien on the real property referenced above. Our records indicate that your
        obligation has either been discharged or is subject to an automatic stay order under the United States Bankruptcy
        Code. This notice and any enclosed documents are for compliance and informational purposes only and do not
        constitute a demand for payment or an attempt to collect such obligation. Even though your personal liability on
        the note may be discharged or subject to an automatic stay, the terms of the mortgage remain in effect, and the
        owner of the mortgage, as lien holder, continues to have a lien on the real property.

        If there is any bankruptcy proceeding pending that includes the subject property, then you may need to obtain
        Bankruptcy Court approval prior to any refinance or sale of the property. Similarly, you may need Bankruptcy
        Court approval of any permanent modification of the account.
Please review the enclosed letter regarding our review of your account. You may contact SPS at 888-818-6032 to discuss the
enclosures. SPS representatives are available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8
a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time.

Sincerely,


Select Portfolio Servicing, Inc.

    Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
 representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                             seleccione/marque la opción 2.




                                                             Exhibit A

  GS009 1788.V.2.1
Case 18-35876   Doc 28-1     Filed 04/10/19 Entered 04/10/19 16:25:04   Desc Trial
                           loan modification Page 2 of 8




                                      Exhibit A
           Case 18-35876         Doc 28-1      Filed 04/10/19 Entered 04/10/19 16:25:04               Desc Trial
                                             loan modification Page 3 of 8



January 3, 2019




                  PATRICK W READEY
                  695 MARCELLA ROAD
                  DES PLAINES, IL 60016




Account Number:
Property Address:           695 MARCELLA ROAD
                            DES PLAINES, IL 60016

Dear Customer(s):

Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, has completed its review of your
complete Assistance Review Application. Thank you for completing your Assistance Review Application and submitting all
required documentation. The decisions in this letter are the result of a comprehensive review of all home retention loss mitigation
options available to you, ensuring you receive a fair and complete evaluation. Our reviews are conducted in accordance with
applicable laws and investor eligibility rules. SPS is committed to a policy of nondiscrimination in all aspects of its servicing.

Loss Mitigation Program Decision
Congratulations! You have qualified for and we are pleased to offer you a GSE Streamlined Trial Modification Plan. This program
is intended to help you avoid foreclosure or other legal action. Attached you will find the terms and conditions of our approval
along with instructions to accept the offer. It is important that you read it carefully and comply with the terms outlined in the
agreement. If after reading through the terms and conditions of the offer you find that you are unable to meet the requirements, or
you have further questions, please contact SPS.

The approved option must be accepted by February 1, 2019 or we will consider the offer rejected. If you do not accept
this option by the due date, you may lose your opportunity to participate in these options now and in the future. Your
plan will be considered accepted if you make the first payment due according to the attached payment schedule.

If there is any bankruptcy proceeding pending that includes the subject property, then you will need to obtain Bankruptcy Court
approval prior to any refinance or sale of the property. Similarly, you may need Bankruptcy Court approval of any permanent
modification of the account.

Regulatory Notice of Non-Approval
Even though you are approved for a GSE Streamlined Trial Modification Plan, federal law requires us to disclose the programs for
which you have been reviewed but not approved, or are otherwise ineligible for review. SPS reviewed your complete Assistance
Review Application for eligibility under its loss mitigation options, which are established through investor rules and are based on
your individual circumstances. All program(s) below are the program(s) for which you were denied and the specific reason for
non-approval. These denials are based on the criteria where your account did not pass the program eligibility requirements; we
did not consider other criteria regarding ineligibility as part of our decision.

Right to Appeal
You have the right to appeal any non-approval by providing a written explanation of why you believe our determination was
incorrect, along with all supporting evidence, within thirty (30) days of the date of this letter to:

                                                 Select Portfolio Servicing, Inc.
                                          PO Box 65277 Salt Lake City, UT 84165-0277
                                           Relationship.Manager@SPServicing.com




                                                           Exhibit A

  GS009 1788.V.2.1
              Case 18-35876        Doc 28-1       Filed 04/10/19 Entered 04/10/19 16:25:04                 Desc Trial
                                                loan modification Page 4 of 8
You have thirty (30) calendar days from the date of this notice to contact SPS to discuss the reason for non-approval. No
foreclosure sale will be conducted and you will not lose your home during this 30-day period or any longer period required
for us to review supplemental material you may provide in response to this notice. If a foreclosure sale has already been
scheduled we will instruct our attorney to file a motion to postpone such sale. It is possible however that a court will deny the
motion and the sale will proceed. If that happens we will be unable to provide loss mitigation.

Notice of Error or Information Request
If you believe there has been an error with the account or you require additional information, you may send a written Notice of
Error or Information Request. All Notices of Error or Information Requests must be sent in writing to the address listed below, as
this is our exclusive address under Federal Law for these matters. If you send your correspondence to any other address, it may
not be processed in accordance with Federal law.

                                                  Select Portfolio Servicing, Inc.
                                           PO Box 65277 Salt Lake City, UT 84165-0277

Contact Us
If you have any questions, your assigned Relationship Manager, Juan Granados, can be reached toll free at 800-258-8602 Ext.
37360 or by email at Relationship.Manager@SPServicing.com.

At SPS, any of our trained servicing representatives can assist you with answers to your questions about the status or history of
your account, document requirements, or any of our available loan resolution options. If you have any questions or concerns,
please contact our Loan Resolution Department. Our toll-free number is 888-818-6032, and representatives are available Monday
through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m.,
Eastern Time.

If you would like to speak with a HUD approved counselor, call the Homeowner’s HOPE™ Hotline 888-995-HOPE (4673). The
Homeowner’s HOPE™ Hotline offers free HUD-certified counseling services and is available 24/7 in English and Spanish. Other
languages are available by appointment.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

     This information is intended for informational purposes only and is not considered an attempt to collect a debt.

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race,
color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding contract);
because all or part of the applicant's income derives from any public assistance program; or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act. The Federal agency that administers compliance with this law
concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW., Washington, DC 20552.




                                                               Exhibit A

  GS009 1788.V.2.1
              Case 18-35876        Doc 28-1       Filed 04/10/19 Entered 04/10/19 16:25:04                 Desc Trial
                                                loan modification Page 5 of 8



January 3, 2019




                  PATRICK W READEY
                  695 MARCELLA ROAD
                  DES PLAINES, IL 60016




                                                Streamlined Modification Trial

Customer Name(s):                PATRICK W READEY
Account Number:
Property Address:                695 MARCELLA ROAD
                                 DES PLAINES, IL 60016
Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, is sending this to you to provide
information regarding the lien on the real property referenced above. Our records indicate that your obligation has been
discharged or is subject to an automatic stay order under the United States Bankruptcy Code. This notice and any enclosed
documents are for compliance and informational purposes only and do not constitute a demand for payment or an attempt to
collect such obligation. Even though your personal liability on the note may be discharged or subject to an automatic stay, the
terms of the mortgage remain in effect, and the owner of the mortgage, as lien holder, continues to have a lien on the real
property.

If there is any bankruptcy proceeding pending that includes the subject property, then you may need to obtain Bankruptcy Court
approval prior to any refinance or sale of the property. Similarly, you may need Bankruptcy Court approval of any permanent
modification of the account.

If you have any questions or concerns, please contact our Loan Resolution Department. Our toll-free number is 888-818-6032,
and representatives are available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9
p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time.

If you successfully complete the Trial Period Plan by making the required payments, you will receive a modification with an
interest rate of 4.00000%, which will be fixed for 40 years from the date the modification is effective. If we determine that the
unpaid balance of your mortgage is more than 100% of the value of your home, you may be eligible to have up to 30% of your
principal balance deferred, and the deferred amount will not be subject to any interest rate charges. Moreover, the deferred
principal amount will not be due and payable until the earliest of (i) the end of the 40-year term of the modified mortgage, (ii) the
interest-bearing balance of your account has been paid off, (iii) any sale or transfer of your interest in the property, or (iv) a
refinance of your mortgage account.

TIME IS OF THE ESSENCE.

Step 1: To Stop the Foreclosure Process (Suspension of Foreclosure)
In order for SPS to delay referring your mortgage to foreclosure, or suspend foreclosure proceedings if your account has been
referred to foreclosure:

•        You must contact us at 888-818-6032 or in writing at the address provided below no later than 02/01/2019 to indicate your
         intent to accept this offer.
•         You may also make your first Trial Period Plan payment by 02/01/2019 and we will stop the foreclosure process.

If you do not respond by 02/01/2019, we will continue with the foreclosure process, and a foreclosure sale may occur.

This offer will be revoked if a foreclosure sale occurs, even if the sale occurs prior to the first Trial Period Plan payment due date
set forth below.




                                                               Exhibit A

    GS009 1788.V.2.1
             Case 18-35876         Doc 28-1      Filed 04/10/19 Entered 04/10/19 16:25:04                Desc Trial
                                               loan modification Page 6 of 8
Step 2: To Accept This Offer
You must make your first Trial Period Plan payment by the first payment due date designated below. If you fail to make the first
Trial Period Plan payment by the first payment due date and we do not receive the payment by the last day of the month in which
it is due, this offer will be revoked and we may refer your mortgage to foreclosure, or if your account has been referred to
foreclosure, foreclosure proceedings may continue and a foreclosure sale may occur.

Step 3: Make Trial Period Plan Payments
To successfully complete the Trial Period Plan, you must make the Trial Period Plan payments below.
        • First payment: $1,529.62 by 02/01/2019
        • Second payment: $1,529.62 by 03/01/2019
        • Third payment: $1,529.62 by 04/01/2019

Please send your Trial Period Plan payments to:

        Select Portfolio Servicing, Inc.
        PO Box 65450 Salt Lake City, UT 84165-0450

Form of Payment
You must make your first payment on or before the due date by personal check, EZ pay via telephone or SPS’s website, or by
certified funds. Certified funds include, Western Union Quick Collect (code city Oswald), cashier’s check, money order or wire
transfer (contact SPS for wire instructions). Subsequent payments must be made on or before the applicable due date and can be
made by personal check, EZ pay via telephone or SPS’s website, or by certified funds.

If you have questions about your Trial Period Plan or permanent modification requirements, please contact us at 888-818-6032.

Next Steps
        •  It is important that you thoroughly review the Frequently Asked Questions and Additional Trial Period Plan
           Information and Legal Notices information attached.
        •  We reserve the right to revoke this offer or terminate the plan following your acceptance if we learn of information that
           would make you ineligible for the Trial Period Plan.
        •  Once you have successfully made each of the payments above by the respective due dates, you have submitted the
           required signed copies of your modification agreement, you otherwise remain eligible for the modification, and we
           have signed the modification agreement, your mortgage will be permanently modified in accordance with the terms of
           your modification agreement.
        • We must receive each payment in the month in which it is due. If you miss a payment or do not fulfill any
           other terms of your Trial Period Plan, this offer will end and your mortgage loan will not be modified.
        • If you have questions about this information, your Trial Period Plan payments, or our mortgage modification
           requirements, please contact us at 888-818-6032.
        • If you feel that you cannot afford the Trial Period Plan payments shown above but want to remain in your home, or if
           you have decided to leave your home, please contact us at 888-818-6032 to discuss alternatives to foreclosure.
        • Please note that except for your monthly mortgage payment amount during the Trial Period Plan, all mortgage
           requirements remain in effect and unchanged during the Trial Period Plan.

If there is any bankruptcy proceeding pending that includes the subject property, then you will need to obtain Bankruptcy Court
approval prior to any refinance or sale of the property. Similarly, you may need Bankruptcy Court approval of any permanent
modification of the account.

Notice of Error or Information Request
If you believe there has been an error with the account or you require additional information, you may send a written Notice of
Error or Information Request. All Notices of Error or Information Requests must be sent in writing to the address listed below, as
this is our exclusive address under Federal Law for these matters. If you send your correspondence to any other address, it may
not be processed in accordance with Federal law.

                                                 Select Portfolio Servicing, Inc.
                                          PO Box 65277 Salt Lake City, UT 84165-0277

Contact Us
If you have any questions, your assigned Relationship Manager, Juan Granados, can be reached toll free at 800-258-8602 Ext.
37360 or by email at Relationship.Manager@SPServicing.com.

At SPS, any of our trained servicing representatives can assist you with answers to your questions about the status or history of
your account, document requirements, or any of our available loan resolution options. If you have any questions or concerns,
please contact our Loan Resolution Department. Our toll-free number is 888-818-6032, and representatives are available Monday
through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m.,
Eastern Time.




                                                              Exhibit A

  GS009 1788.V.2.1
              Case 18-35876        Doc 28-1       Filed 04/10/19 Entered 04/10/19 16:25:04                 Desc Trial
                                                loan modification Page 7 of 8
If you would like to speak with a HUD approved counselor, call the Homeowner’s HOPE™ Hotline 888-995-HOPE (4673). The
Homeowner’s HOPE™ Hotline offers free HUD-certified counseling services and is available 24/7 in English and Spanish. Other
languages are available by appointment.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

     This information is intended for informational purposes only and is not considered an attempt to collect a debt.

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race,
color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding contract);
because all or part of the applicant's income derives from any public assistance program; or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act. The Federal agency that administers compliance with this law
concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW., Washington, DC 20552.


 FREQUENTLY ASKED QUESTIONS                Get the answers you need to some of the most common questions.
Q. What else should I know about this offer?
      • If you have taken Step 1 above, and you make your new Trial Period Plan payments timely, we will not conduct a
           foreclosure sale.
      • You will not be charged any fees for this Trial Period Plan or a permanent modification.
      • If your account is modified, we will waive all unpaid late charges.

Q. Why is there a Trial Period Plan?
The Trial Period Plan offers you immediate payment relief and gives you time to make sure you can manage the estimated new
monthly mortgage payment. The Trial Period Plan is temporary, and your existing account and account requirements remain in
effect and unchanged during the Trial Period Plan.

Q. When will I know if my account can be modified permanently and how will the modified account balance be
determined?
Once you make all of your Trial Period Plan payments on time and return to us the required copies of a modification agreement
with your signature, we will sign one copy and send it back to you so that you will have a fully executed modification agreement
detailing the terms of the modified account. Any difference between the amount of the Trial Period Plan payments and your
regular mortgage payments will be added to the balance of your account along with any other past due amounts as permitted by
your account documents. While this will increase the total amount that you owe, it should not significantly change the amount of
your modified mortgage payment.

Q. Will my interest rate and principal and interest payment be fixed after my account is permanently modified?
If your account is permanently modified as described above under the Proposed Modification Terms, your interest rate and
monthly principal and interest payment will be fixed for the life of your mortgage. Regardless of the modification offered, your new
monthly payment may include an escrow for property taxes, hazard insurance and other escrowed expenses, unless its inclusion
is prohibited by applicable law. If the cost of your homeowners insurance, property tax assessment or other escrowed expenses
increases, your monthly payment will increase as well.

Additional Trial Period Plan Information and Legal Notices

We will not refer your loan to foreclosure or proceed to foreclosure sale during the Trial Period Plan, provided you are
complying with the terms of the Trial Period Plan:
       • Any pending foreclosure action or proceeding that has been suspended may be resumed if you fail to comply with the
           terms of the plan or do not qualify for a permanent modification.
       •   You agree that we will hold the Trial Period Plan payments in an account until sufficient funds are in the account to
           pay your oldest delinquent monthly payment. You also agree that we will not pay you interest on the amounts held in
           the account. If any money is left in this account at the end of the Trial Period Plan and you qualify for a loan
           modification, those funds will be deducted from amounts that would otherwise be added to your modified principal
           balance.
       • Our acceptance and posting of your payment during the Trial Period Plan will not be deemed a waiver of the
           acceleration of your account and related activities, including the right to resume or continue foreclosure if you fail to
           comply with the terms of the plan, and shall not constitute a cure of your mortgage default unless such payments are
           sufficient to completely cure the default.




                                                               Exhibit A

  GS009 1788.V.2.1
            Case 18-35876        Doc 28-1      Filed 04/10/19 Entered 04/10/19 16:25:04               Desc Trial
                                             loan modification Page 8 of 8
If your monthly payment did not include escrows for taxes and insurance, you may now be required to do so:

       •   You agree that any prior waiver that allowed you to pay directly for taxes and insurance is revoked. You agree that we
           may establish an escrow account and that you will pay required escrows into that account, unless prohibited by
           applicable law.

Your current mortgage documents remain in effect; however, you may make the Trial Period Plan payment instead of the
payment required under your mortgage documents:

       •   You agree that all terms and provisions of your mortgage documents remain in full force and effect and you will
           comply with those terms; and that nothing in the Trial Period Plan shall be understood or construed to be a
           satisfaction or release in whole or in part of the obligations contained in the mortgage documents.




                                                            Exhibit A

  GS009 1788.V.2.1
